                                                                      JS-6



             UNITED STATES DISTRICT COURT
            CENTRAL DISTRICT OF CALIFORNIA


Fernando Roldan,                     Case No. CV 19-9562 DSF (JCx)
     Plaintiff,
                                     JUDGMENT
                 v.

The Park Bar and Grill, Inc.,
     Defendant.



   The Court having previously issued an Order to Show Cause re
Dismissal for Lack of Prosecution and Plaintiff not having
responded or shown a reason why the action should not be
dismissed in its entirety for the failure of plaintiff to file a motion
for default judgment as to defendant The Park Bar and Grill, Inc.,
   IT IS ORDERED AND ADJUDGED that this action be
dismissed.


Date: March 30, 2020                 ___________________________
                                     Dale S. Fischer
                                     United States District Judge
